United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 8, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-40534
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARTIN ALVARADO-GONZALEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                        (1:05-CR-895-ALL)
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Martin   Alvarado-Gonzalez      (Alvarado)

appeals the 41-month sentence imposed following his plea of guilty

to being an alien unlawfully present in the United States following

deportation for an aggravated felony.      He contends that his 16-

level increase for a prior aggravated felony and his resultant

sentence were unreasonable in light of the factors set forth in 18

U.S.C. § 3553(a).

     Alvarado’s sentence was within a properly calculated advisory

guideline range and is presumed reasonable.     See United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).          Such a sentence is

given “great deference,” and we infer that the sentencing court

considered all the factors for a fair sentence under § 3553(a).

See United States v. Mares, 402 F.3d 511, 519-20 (5th Cir.), cert.

denied, 126 S. Ct. 43 (2005).   We conclude that Alvarado has failed

to rebut the presumption that his sentence, which was at the bottom

of the applicable range under the Sentencing Guidelines, was

reasonable.   See United States v. Smith, 440 F.3d 704, 707 (5th

Cir. 2006).

     Alvarado challenges 18 U.S.C. § 1326(b)’s treatment of prior

felony and aggravated felony convictions as sentencing factors

rather than elements of the offense in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).    Alvarado’s constitutional challenge

is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).   Although Alvarado contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court would

overrule Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres remains

binding.   See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th

Cir.), cert. denied, 126 S. Ct. 298 (2005).          Alvarado properly

concedes   that   his   argument       is   foreclosed   in   light   of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     AFFIRMED.



                                   2